FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As previously discussed, it appears that the instant applicant has a continuation data of being a CON of 16/634,163, which is a 371 of PCT/IB2018/056900 filed 09/11/2018. In addition, it appears that the instant application potentially has foreign priority benefit of INDIA 201741032141 filed 09/12/2017.
If applicant desires to claim the benefit of the prior-filed applications and foreign priority as mention above, Applicant must file a corrected Application Data Sheet (ADS) which contains a fully executed priority data for Domestic Benefit/National Stage Information and Foreign Priority Information, as per Miscellaneous Communication dated 02/18/2021. 
However, the most recent ADS filed 04/15/2022 is not compliant with pre-AIA  37 CFR 1.76. In order for this instant application to receive benefit of the prior-filed applications and foreign priority as mention above, Applicant must file a corrected Application Data Sheet (ADS) which contains a fully executed priority data for Domestic Benefit/National Stage Information and Foreign Priority Information, as per Miscellaneous Communication dated 02/18/2021, and the corrected Application Data Sheet (ADS) must be in compliance with pre-AIA  37 CFR 1.76.

Status of the Claims
This action is in response to papers filed 04/15/2022 in which claims 2 and 6-12 were canceled; and claims 3-5 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1 and 3-5 are under examination.

Withdrawn Objections/Rejection
The objection to claims 3 and 12 for informality relating to antecedent basis, is withdrawn, in view of Applicant’s amendment to claim 3 and cancellation of claim 12.  
The objection to claims 4, 5 and 12 for informality relating to no unit of measurement, is withdrawn, in view of Applicant’s amendments to claims 4-5 and cancellation of claim 12.
The objection to claim 11 for informality pertaining to a missing “and,” is withdrawn, in view of Applicant’s cancellation of claim 11.  
Th objection to claim 12 for informality pertaining to a missing “and,” is withdrawn, in view of Applicant’s cancellation of claim 12.  
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Mousa et al (21 July 2016; US 2016/0206773 A1) and Manoryk et al (26 August 2016; WO 2016/133483 A1) and Kim et al (31 December 2015; US 2015/2015/0374641 A1), is withdrawn, in view of Applicant’s cancellation of claim 11.



Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mousa et al (21 July 2016; US 2016/0206773 A1) and Manoryk et al (26 August 2016; WO 2016/133483 A1).
Regarding claim 1, Mousa teaches a topical composition in the form of a spray comprising tranexamic acid, chitosan and water, wherein the topical composition is an aqueous solution (Abstract; [0033], [0050], [0059], [0061]-[0063], [0068], [0077]-[0079] and [0095]; claims 1, 7 and 11).
However, Mousa does not teach the amounts of tranexamic acid and chitosan of claim 1.
Regarding the amounts of tranexamic acid and chitosan of claim 1, Manoryk teaches a topical composition comprising an organic hemostatic agent such as tranexamic acid and a water retaining hemostatic agent such as chitosan, wherein the topical composition is in the form of spray, and wherein the tranexamic acid is present in the composition in an amount of from 0.001% to 50% by weight and chitosan is present in an amount of from 0.001% to 30% by weight (pages 2-5, 29, and 60-61; claims 1-3).
It would have been obvious one of ordinary skill in the art to optimize the concentrations of tranexamic acid and chitosan in the topical composition of Mousa, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Mousa and Manoryk are commonly drawn to topical compositions comprising tranexamic acid and chitosan, wherein the topical composition is used for as hemostatic product (Mousa: [0053]; Manoryk: pages 2-5, 29, and 60-61; claims 1-3), and Manoryk provided the guidance for optimizing the concentrations of tranexamic acid to an amount of from 0.001% to 50% by weight and chitosan to an amount of from 0.001% to 30% by weight, which overlaps the claimed ranges of about 1% w/w to about 10% w/w for tranexamic acid and about 0.1% w/w to about 1% w/w for chitosan. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of tranexamic acid and chitosan in a topical spray composition would have been obvious before the effective filing date of Applicant’s invention. Furthermore, [w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mousa et al (21 July 2016; US 2016/0206773 A1) and Manoryk et al (26 August 2016; WO 2016/133483 A1), as applied to claim 1 above, and further in view of Eaton (3 March 2011; US 2011/0052712 A1) and Kim et al (31 December 2015; US 2015/0374641 A1).
The topical spray composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
Regarding claims 3 and 4, Mousa teaches a topical composition in the form of a spray comprising tranexamic acid, chitosan, acetic acid, and water, wherein the topical composition is an aqueous solution (Abstract; [0033], [0050], [0059], [0061]-[0063], [0068], [0077]-[0079] and [0095]; claims 1, 7 and 11). Manoryk teaches a topical composition comprising an organic hemostatic agent such as tranexamic acid and a water retaining hemostatic agent such as chitosan, wherein the topical composition is in the form of spray, and wherein the tranexamic acid is present in the composition in an amount of from 0.001% to 50% by weight and chitosan is present in an amount of from 0.001% to 30% by weight (pages 2-5, 29, and 60-61; claims 1-3).
It would have been obvious one of ordinary skill in the art to optimize the concentrations of tranexamic acid and chitosan in the topical composition of Mousa, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Mousa and Manoryk are commonly drawn to topical compositions comprising tranexamic acid and chitosan, wherein the topical composition is used as hemostatic product (Mousa: [0053]; Manoryk: pages 2-5, 29, and 60-61; claims 1-3), and Manoryk provided the guidance for optimizing the concentrations of tranexamic acid to an amount of from 0.001% to 50% by weight and chitosan to an amount of from 0.001% to 30% by weight, which overlaps the claimed ranges of about 1% w/w to about 10% w/w for tranexamic acid and about 0.1% w/w to about 1% w/w for chitosan. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of tranexamic acid and chitosan in a topical spray composition would have been obvious before the effective filing date of Applicant’s invention. Furthermore, [w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). See MPEP 2144.05 (I)-(II).
However, Mousa and Manoryk do not teach the polyethylene glycol, polysorbate 80 and polyvinyl pyrrolidone of claim 3 and 4, as well as, the amounts of polyethylene glycol, polysorbate 80 and polyvinyl pyrrolidone in claim 4.
Regarding the polyethylene glycol, polysorbate 80 and polyvinylpyrrolidone of claim 3 and 4, Eaton teaches a topical composition in the form a spray comprising a therapeutic agent such as a hemostatic agent, sprayable polymer combination such as chitosan and polyvinyl pyrrolidone (PVP), acetic acid and water (Abstract; [0002], [0060], [0069], [0070], [0075], [0083], [0085], [0088], [0093], [0123]-[0125], [0129]; claims 1, 12 and 15). Easton teaches the use of sprayable polymer combination such as chitosan and polyvinyl pyrrolidone (PVP) formed good film with consistent spray (Easton: [0070], [0083]; Example 5, Table 3; Example 6A). Eaton teaches the topical composition is used for reduce or inhibit bleeding ([0129]). Eaton teaches the topical composition contains PVP in an amount of between 0.1 and 10 wt% (Eaton: [0085]). Kim teaches a topical composition for treating wound comprising a drug useful for wound healing, chitosan, a plasticizer such as polyethylene glycol, a surfactant such as polysorbate 80, acetic acid and water, wherein the topical composition contains plasticizer such as polyethylene glycol in amount of 0.2 to 10 wt% and surfactant such as polysorbate 80 in amount of 0.1 to 10 wt% (Kim: [0023], [0027], [0029], [0036], [0037], [0038] and [0042]-[0044]).
It would have been obvious to one of ordinary skill in the art to include polyvinyl pyrrolidone, polyethylene glycol and polysorbate 80 in the topical composition of Mousa, and produce the claimed invention. One of ordinary skill in the art would been motivated to do so because as discussed above, Eaton provided the guidance for including polyvinyl pyrrolidone in the topical spray composition of Mousa, as the use of sprayable polymer combination such as chitosan and polyvinyl pyrrolidone (PVP) formed good film with consistent spray (Easton: [0070], [0083]; Example 5, Table 3; Example 6A); and Kim teaching that the topical compositions used for treating bleeding can further contains plasticizer such as polyethylene glycol to soften the strength of the film formed so as to prevent destruction of the film due to contraction of the skin and maintain the film, and surfactant such as polysorbate 80 to maintain the stability of the composition (Kim: [0042]-[0044]). Thus, an ordinary artisan provided the guidance from Eaton and Kim would looked to including polyvinyl pyrrolidone, polyethylene glycol and polysorbate to the composition of Mousa so as to obtain a resultant topical spray composition in which the combination of chitosan and polyvinyl pyrrolidone (PVP) formed good film with consistent spray, the polyethylene glycol will aid in softening the strength of the film formed so as to prevent destruction of the film due to contraction of the skin and maintain the film, and the polysorbate 80 will aid in maintaining the stability of the composition, and achieve Applicant’s claimed invention with reasonable expectation of success.
With respect to the amounts of polyethylene glycol, polysorbate 80 and polyvinyl pyrrolidone in claim 4, as discussed above, Easton provided the guidance for including PVP in an amount of between 0.1 and 10 wt%; and Kim provided the guidance for including plasticizer such as polyethylene glycol in amount of 0.2 to 10 wt% and surfactant such as polysorbate 80 in amount of 0.1 to 10 wt%. It is noted that the amounts as guided by Easton and Kim for polyethylene glycol, polysorbate 80 and polyvinyl pyrrolidone, respectively, overlaps the claimed ranges for polyethylene glycol, polysorbate 80 and polyvinyl pyrrolidone. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of polyethylene glycol, polysorbate 80 and polyvinyl pyrrolidone in a topical spray composition would have been obvious before the effective filing date of Applicant’s invention. Furthermore, [w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). See MPEP 2144.05 (I)-(II).
Regarding claim 5, as discussed above, Manoryk provided the guidance for optimizing the concentrations of tranexamic acid to an amount of from 0.001% to 50% by weight and chitosan to an amount of from 0.001% to 30% by weight; Easton provided the guidance for including PVP in an amount of between 0.1 and 10 wt%; and Kim provided the guidance for including plasticizer such as polyethylene glycol in amount of 0.2 to 10 wt% and surfactant such as polysorbate 80 in amount of 0.1 to 10 wt%. Thus, Absent some demonstration of unexpected results showing criticality from the claimed amount, the optimization of the amounts of tranexamic acid, chitosan, polyethylene glycol, polysorbate 80 and polyvinyl pyrrolidone in the topical spray composition of Mousa per guidance from Manoryk, Easton and Kim would have been obvious before the effective filing date of Applicant’s invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
Applicant argues “claim 1 of the present invention provides the specific combination and contribution over prior art Mousa et al in view of Manoryk et al as both the prior arts does not disclose the specific topical spray composition in solution form comprising about 1% w/w to about 10% w/w of tranexamic acid and about 0.10% w/w to about 1% w/w of chitosan. Manoryk et al discloses a laundry list of water retaining hemostatic agents and organic hemostatic agent in broad ranges of 0.001% to 50% or 0.001% to 30%, which would have been difficult for a person skilled in the art to pick tranexamic acid and chitosan to optimize the specific ranges and for preparation of an aqueous solution of the present invention.” (Remarks, page 5, last paragraph).
 
In response, the Examiner disagrees. Mousa teaches particularly a topical spray containing tranexamic acid and chitosan. Thus, there is no picking and choosing of tranexamic acid and chitosan from laundry lists. Manoryk was used for providing the guidance and motivation for optimizing the concentrations of tranexamic acid and chitosan in a topical composition used for the same purpose as hemostatic product of Mousa. Thus, as discussed above in the standing 103 rejection, Manoryk provided the guidance for optimizing the concentrations of tranexamic acid to an amount of from 0.001% to 50% by weight and chitosan to an amount of from 0.001% to 30% by weight, which overlaps the claimed ranges of about 1% w/w to about 10% w/w for tranexamic acid and about 0.1% w/w to about 1% w/w for chitosan. The Courts have made clear where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of tranexamic acid and chitosan in a topical spray composition would have been obvious before the effective filing date of Applicant’s invention. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. It is noted [w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). See MPEP 2144.05 (I)-(II).
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant has not shown criticality of the claimed parameters for tranexamic acid and chitosan in achieving unexpected results relative to the prior art, thereby nonobviousness has not been sufficiently established by Applicant.

Applicant argues that the claimed invention is not obvious over Mousa in view of Manoryk in view of unexpected results shown in Example 7 of the specification, in which Applicant alleged that Example 7 showed that the specific composition of Example 5 showed significant cell proliferation at three-fold increase when compared to control at 4 hours (Figure 2) and at 24 hours (Figure 3). (Remarks, pages 6-7).

In response, the Examiner disagrees. Applicant’s argument and evidence of unexpected results shown in Example 7 of the specification are considered, but found not persuasive and insufficient to obviate the standing 103 rejection over Mousa and Manoryk for the reasons discussed below.
First, the composition of Example 5 used for showing in the alleged unexpected results in Example 7 is drawn to specifically: a spray composition containing 10% w/w tranexamic acid, 1.0% w/w chitosan, 5.0% w/w PEG 400, 0.2% w/w, 0.25% w/w, 1% w/w Glacial acetic acid and distilled water. However, claim 1 is drawn broadly to a topical spray composition comprising about 1% w/w to about 10% w/w of tranexamic acid and about 0.1% w/w to about 1% w/w chitosan, wherein the composition is an aqueous solution. Thus, claim 1 is not commensurate in scope with the specific composition of Example 5 which was used for showing the alleged unexpected results, The Courts have made clear [w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) . Furthermore, [t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP §716.02(d).
Second, the alleged unexpected result shown in Example 7 of the specification is compared to a control. Thus, Applicant’s alleged unexpected result has not been compared to the closest prior art. The Courts have made clear [a[n affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicant has not provided evidence showing the claimed invention achieved unexpected superior results when compared to the closest prior art, thereby nonobviousness has not been sufficiently established by Applicant.
As a result, for at least the reasons discussed above, claims 1 and 3-5 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections as set forth in this office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10980740. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent significantly overlap with the subject matter of instant claims, i.e., a topical spray composition comprising (a) about 1% w/w to about 10% w/w tranexamic acid, (b) about 0.1% w/w to about 1% w/w chitosan, (c) about 1% w/w to about 5% w/w polyethylene glycol, (d) about 0.1% w/w to about 1% w/w polysorbate 80, (e) about 0.1% w/w to about 0.5% w/w polyvinyl pyrrolidone, (f) glacial acetic acid and (g) water, wherein the composition is an aqueous solution.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over U.S. Patent No 10980740.

Response to Arguments
Applicant in the Remarks filed 04/15/2022 was nonresponsive to the double patenting rejection. As such, the double patenting rejection of claims 1 and 3-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10980740, is maintained, for the reason of record.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613